       Case 6:21-cv-00043-ADA-JCM Document 1-4 Filed 01/18/21 Page 1 of 3

                                               MESSAGING MEMO: Voter Protection | 1



Texas Democrats Voter Protection
Program
Texas is the biggest battleground state in the country, and the Texas
Democratic Party has begun building the most comprehensive voter
protection program in Texas history.

The Texas Democratic Party has partnered with Stacey Abrams and her organization
Fair Fight, hired a new Voter Protection Team, recruited and trained voter protection
volunteers across Texas, developed our poll monitoring program, and launched our
year-long voter protection hotline to ensure access to the ballot box is expanded,
and we turn Texas blue up and down the ballot.

Protecting the right to vote is our responsibility. We should be making it easier for
eligible Texans to cast their ballot. We’ve identified hurdles that Texas voters face,
and we’ve outlined how we’re going to challenge and ultimately tear down these
obstacles.


More highlights from the programs include:

   ●   The Texas Democratic Party has hired two new staff members who will be at
       the helm of our voter protection efforts -- Rose Clouston, our Voter Protection
       Director, and Darcy Caballero, our Voter Assistance Hotline Manager. We are
       also hiring for two new voter protection roles -- a ​Deputy Director of Voter
       Protection​ and a V
                         ​ oter Protection Organizer​.

   ●   We have launched a year-round multilingual voter assistance hotline.

   ●   Texas Democrats are working with elections administrators across Texas’ 254
       counties to establish permanent early voting locations and make voting more
       convenient for regular people.

   ●   Our voter protection volunteers and Voter Protection Council will keep a
       watchful eye on the full range of voting developments in Texas. Our
       volunteers will focus on key issues affecting voter turnout and voter
       protection in Texas, including keeping a pulse on voting locations, poll worker
       training, voter registration, election technology, and generally be the Texas
       Democrats’ eyes and ears in their communities.
      Case 6:21-cv-00043-ADA-JCM Document 1-4 Filed 01/18/21 Page 2 of 3

                                            MESSAGING MEMO: Voter Protection | 2


  ●   Texas Democrats’ poll watchers will observe the voting process, report any
      voting irregularities, and advocate on voters’ behalf should they encounter
      any confusion or issues while voting.

  ●   MyTexasVotes.com empowers voters to make their plan to vote, find their
      polling, and receive reminder texts and emails about their voting plan.


About 1-844-TX-VOTES, our Voter Protection Hotline:

  ●   Through our online voting information hub MyTexasVotes.com and our newly
      launched Voter Assistance Hotline at 844-TX-VOTES, Texans are able to get
      information about registering to vote, understand their voting rights, locate
      their polling place, and report any voting-related issues.

  ●   Texans who wish to quickly access voting information or share their voting
      experience can speak to our dedicated voter protection volunteers who are
      operating the year-round voter protection hotline.

  ●   Texas Democrats are providing Texans with an array of Texas Democratic
      Party channels where they can obtain voting information.


Texas Democrats’ Voter Protection lawsuits:

  ●   Days before the voter registration deadline for the Texas primary, the Texas
      Civil Rights Project, Texas Democratic Party, DSCC, and DCCC were awarded
      an injunction in our lawsuit forcing the T​ exas Department of Public Safety to
      properly register certain named voters​ who fell into the trap set by the
      state’s discriminatory policy of not allowing Texans who update their Driver’s
      Licenses online to automatically update their voter registration.

  ●   In January 2020, The Texas Democratic Party, the Democratic Senatorial
      Campaign Committee and the Democratic Congressional Campaign
      Committee filed a lawsuit challenging an unconstitutional electronic
      signature ban spearheaded by the Texas Secretary of State. In an effort to
      make it harder to vote, the Texas Secretary of State urged counties to reject
      thousands of voter registration forms with electronic or imaged signatures,
      claiming they lacked the required original signatures or “wet” signatures. Not
      only is the ban inconsistent with a federal court ruling that found no “legal
      impediment” to using electronic signatures, but it’s also an unconstitutional
      tool in the broader Republican effort to suppress voting access.
      Case 6:21-cv-00043-ADA-JCM Document 1-4 Filed 01/18/21 Page 3 of 3

                                              MESSAGING MEMO: Voter Protection | 3


  ●   As part of their larger scheme to suppress the vote, Republicans led an
      initiative in 2019 to ban polling sites that primarily serve young voters across
      Texas. The Texas Democratic Party, Democratic Senatorial Campaign
      Committee and Democratic Congressional Campaign Committee f​ iled a
      lawsuit to overturn the ban on “mobile” early voting sites that expand ballot
      box access for Texans living near colleges and universities, and those without
      reliable access to transportation​.

  ●   In November 2019, the Texas Democratic Party, the Democratic National
      Committee, Democratic Senatorial Campaign Committee, and the
      Democratic Congressional Campaign Committee filed a lawsuit challenging
      the Texas law that gives Republicans prioritized positioning on general
      election ballots. This gives Republicans a “first-listed” position and an unfair
      benefit in the 2020 elections.


Read our more detailed “Voter Registration Plan” blog post
here: t​ xdem.co/VPRO
